DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered.

Status of Claims
3.	Claims 1, 2, 4, 5 and 7-10 are pending in this application.  
	Claims 1, 2 and 8-10 are currently amended.

	Claims 3 and 6 is cancelled.



Response to Arguments
Applicant’s arguments, see Remarks, filed 09/02/2021, with respect to the rejection(s) of claim(s) 1-5 and 7-9 under Kato (US PG. Pub. US 2012/0020643 A1) in view of Yamagami (US PG. Pub. 2005/0044489 A1); and further in view of Nomura (US PAT. No. 5,649,188) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sato (US PG. Pub. 2010/0131566 A1). Thus, applicant’s arguments with respect to newly amended claim limitation(s) to independent claim 1 and similar 8 and 9 have been considered but are moot because the arguments are addressed by the newly cited Sato (US PG. Pub. 2010/0131566 A1) reference explained in the body of rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US PG. Pub. 20100131566 A1).

Referring to Claim 1, Sato teaches an information processing apparatus (See Sato, Fig. 1, Host Computer 100) comprising:
a display controller (See Sato, Fig. 1, Bookbinding Application 104, Sect. [0126] and [0129], the bookbinding application 104 displays a UI screen for editing the new book file and displays the UI screen 1100 according to the structure, the attribute, and the content of the book file as illustrated in FIG. 10.) that performs: 
	control to display a thumbnail of a document including a reduced image of the document and an accompanying image (See Sato, Fig. 10, Sect. [0131] lines 4-6, In FIG. 10, an original page is displayed in the tree structure field 1101 (i.e. thumbnail).  The preview field 1102 displays the content of a page to be printed as a reduced image.); and
	control to display a selection image surrounding the thumbnail, wherein a size of the selection image changes in accordance with a size of the accompanying image (See Sato, Fig. 16, Sect. [0215], The user can select the font or the size of the text to be used in printing a chapter name in the tab portion via the window illustrated in FIG. 16.  In addition, candidates displayed in a layout designation field are automatically changed according to the election by the user via a font designation field of the window illustrated in FIG. 16 (i.e., according to which of a horizontal-line font or a vertical-line font the user selects).
Referring to Claim 2, Sato teaches the information processing apparatus according to Claim 1 (See Sato, Fig. 1, Host Computer 100), wherein 
the selection image is a selection frame enclosing the reduced image and the accompanying image (See Sato, Sect. [0170], The book file that is generated and edited (i.e. reduced) is intended to be finally printed or output.  When the user selects a file menu on the UI screen 1100 of the bookbinding application illustrated in FIG. 10 and selects "print" from the file menu, the book file is printed and output by a designated output device.).

Referring to Claim 4, Sato teaches the information processing apparatus according to Claim 1 (See Sato, Fig. 1, Host Computer 100), further comprising:
a selector that enables selection between a first display form and a second display form as a display form of the reduced image (See Sato, Fig. 10, Sect. [0185], a first mode called an original view, in which an original page is displayed as it is, is provided.  In the original view mode, a content of the original page included in the target book is displayed in a reduced state.), wherein 
the display controller performs display control in such a manner that the selection image is presented in different forms when the first display form is selected and when (See Sato, Sect. [0186], Secondly, a print view mode is provided.  In the print view mode, an original page is displayed in the preview portion 1102 in a state in which a layout of an original page is reflected). 
Referring to Claim 5, Sato teaches the information processing apparatus according to Claim 4 (See Sato, Fig. 1, Host Computer 100), wherein 
the first display form is a form in which the reduced image with the accompanying image  placed in the area surrounding the reduced image is presented (See Sato, Sect. [0185] lines 7-10, First, a mode called an original view, in which an original page is displayed as it is, is provided.  In the original view mode, a content of the original page included in the target book is displayed in a reduced state.), the second display form is a form in which the reduced image without the accompanying image placed in the area surrounding the reduced image is presented (See Sato, Fig. 10, Sect. [0187], a simple print view mode is provided.  In the simple print view mode, a content of each original page is not reflected in the display in the preview portion 1102, and only the layout of the original page is reflected. Thus only the reduced image is presented.).
	
Referring to Claim 7, Sato teaches the information processing apparatus according to Claim 2 (See Sato, Fig. 1, Host Computer 100), wherein 
if the accompanying image is presented extending from the area surrounding the reduced image to a position beyond a predetermined region, the display controller presents the selection frame in such a manner that the selection frame encloses at least the reduced image (See Sato, Sect. [0116], A virtual logical page area refers to an area of one original page when the original page is imposed according to the layout designation such as N-up printing.  For example, if the imposition "1.times.1" is designated, the virtual logical page area corresponds to the area of one printing page.  On the other hand, if the imposition "1.times.2" is designated, the virtual logical page area corresponds to the area of one printing page whose each side is reduced to 70% of its original size.)..

Referring to Claim 8, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Sato, Fig. 2, CPU 201, RAM 202, ROM 203, Sect. [0088], the host computer 100 includes a central processing unit (CPU) 201.  The CPU 201 executes processing according to a program, such as an OS, the general application 101, and the bookbinding application 104, which is loaded from a program read-only memory (ROM) of a ROM 203 or a hard disk 211.  As described above, the software configuration illustrated in FIG. 1 and processing in flow charts, which will be described in detail below, can be implemented.  A random access memory (RAM) 202 functions as a main memory and a work area of the CPU 201.).

Referring to Claim 9, Kato teaches an information processing apparatus (See Sato, Fig. 1, Host Computer 100) comprising:
means for performing display control to display a thumbnail of a document including a reduced image of the document and an accompanying image (This element is interpreted under 35 U.S.C. 112 (f) The user interface 11 is a user interface unit that receives information that is input by using the mouse 25 or the keyboard 26 and outputs information to the display 27 by using various screen images. (Applicant Spec. Page 5, Applicant’s Drawings, Figs. 1-2, User Interface 11 and Display 27) (See Sato, Fig. 10, Sect. [0131] lines 4-6, In FIG. 10, an original page is displayed in the tree structure field 1101 (i.e. thumbnail).  The preview field 1102 displays the content of a page to be printed as a reduced image.); and
means for performing display control to display a selection image surrounding the thumbnail, wherein a size of the selection image changes in accordance with a size of the accompanying image (This element is interpreted under 35 U.S.C. 112 (f) The user interface 11 is a user interface unit that receives information that is input by using the mouse 25 or the keyboard 26 and outputs information to the display 27 by using various screen images. (Applicant Spec. Page 5, Applicant’s Drawings, Figs. 1-2, User Interface 11 and Display 27) (See Sato, Fig. 16, Sect. [0215], The user can select the font or the size of the text to be used in printing a chapter name in the tab portion via the window illustrated in FIG. 16.  In addition, candidates displayed in a layout designation field are automatically changed according to the election by the user via a font designation field of the window illustrated in FIG. 16 (i.e., according to which of a horizontal-line font or a vertical-line font the user selects).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PG. Pub. 20100131566 A1) in view of Kemmochi (US PG. Pub. 2017/0293826 A1).

Referring to Claim 10,  Sato teaches the information processing apparatus according to Claim 4 (See Sato, Fig. 1, Host Computer 100), wherein: 
the display controller calculates a size of the thumbnail, the size obtained by calculating a thickness width of a binder represented by the accompanying image (See Sato, Fig. 34, Sect. [0337], [0339]-[0340], In the electronic original importing processing for printing on the index sheet according to the present exemplary embodiment, the bookbinding application 104 recognizes the width and the height of each of the pages included in the electronic original when the user imports the electronic original…When the processing for importing an electronic original is executed, the bookbinding application 104 determines whether a page having the size defined via the screen illustrated in FIG. 34 is included in the pages of the electronic original.  If it is determined that any page having the size defined via the screen illustrated in FIG. 34 is included in the pages of the electronic original, then the bookbinding application 104 recognizes the page as a page to be printed on an index sheet and executes the importing processing in step S3102.).

Sato fails to explicitly teach


However, Kemmochi teaches 
the controller is configured to display an entirety of the thumbnail within a selection frame sized to enclose the thumbnail based upon the calculated thickness width when the first display form is selected (See Kemmochi, Fig. 24, Sect. [0181]-[0182], In this case the thumbnail (i.e. Handwriting region 220 as displayed in Fig. 24A) is generated using the grid generating unit 332 generates and displayed having vertical horizontal lines having predetermined gaps therebetween as a grid on the display screen, a frame portion representing the outer periphery of the handwriting region 220 is displayed to have a thickness larger than that of the grid lines, and handwriting in the internal area of the handwriting region 220).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate the controller is configured to display an entirety of the thumbnail within a selection frame sized to enclose the thumbnail based upon the calculated thickness width when the first display form is selected.  The motivation for doing so would have been to attract the user's attention to a grid disposed inside the handwriting region 220 at the time of handwriting, for the ease of use at the time of handwriting to be improved, and the input accuracy of a stroke image that is a target for a subsequent character recognition process can be improved (See Kemmochi, Sect. [0182]). Therefore, it would have been obvious to combine Sato and Kemmochi to obtain the invention as specified in claim 10.


Cited Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Nakagiri et al. (US Pat. No. 6,999,198 B1) discloses upon designating bookbinding print, preview images are displayed in a layout after bookbinding.  When "store" of intermediate data is designated in a print process, a spooler (302) stores intermediate data and an output job setup file in a spool file (303).  When the stored job is selected, a previewer (306) displays a list of jobs, and displays a print preview image.  In this case, upon setting bookbinding print, pages are displayed in a spread state and order after bookbinding.  Also, the open direction (right or left open), and the bookbinding unit are also expressed on preview images.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677